DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/2/2021.
 
Claim Rejections - 35 USC § 103
Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kehrloesser (WO 2015/024835, English-language equivalent US 10,377,914 relied upon for column and line citations below).
With respect to claims 1 and 10-17, Kehrloesser discloses a method of producing emulsion polymer particles having a core-shell structure having at least one polyalkylene oxide containing additive in the core (abstract), wherein the core comprises 5-99.5 wt % hydrophilic ethylenically unsaturated monomer and 0.5-20 wt % of at least one nonionic polyalkylene oxide containing additive and the 
Kehrloesser fails to exemplify a separate step of forming a seed polymer before forming a swell-seed core.
Even so, Kehrloesser discloses polymerizing a seed before form the swell-seed as required by instant claims (also see col. 2, line 59 to col. 3, line 3) and also teaches that the seed can be formed in a separate step (col. 3, lines 10-12).  
Therefore, although not exemplified as a clearly separate step, it would have been obvious to one of ordinary skill in the art to prepare a dispersion of polymer particles by first forming a seed polymer in a separate step from the swell-seed step.
With respect to claim 2, Kehrloesser discloses that the average particle of the seed in the unswollen state is 20-100 nm (col. 3, lines 18-19).

With respect to claims 5 and 6, Kehrloesser discloses that the polyalkylene oxide copolymer includes the same claimed polysiloxane-polyakylene oxide copolymer (col. 4, lines 6-47).
With respect to claims 7 and 8, Kehrloesser discloses neutralizing particles to pH of not less than 7.5 in the presence of not less than 0.5 wt % nonionic ethylenically unsaturated plasticizing monomer (col. 2, lines 18-22), e.g., α-methylstyrene inter alia (col. 16, lines 32-38).
With respect to claim 9, Kehrloesser discloses a step of polymerizing further shells (col. 2, 27-29).

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that Kehrloesser fails to exemplify or fairly disclose a separate step of forming a seed polymer before forming a swell-seed and therefore disclose the claimed separate step (i) and (B) that the claimed separate step (i) unexpectedly provides improved storage properties not disclosed or suggested by Kehrloesser.
	With respect to argument (A), Kehrloesser explicitly teaches that the seed polymer can be formed in a separate step (col. 3, lines 10-12).  While all of Kehrloesser’s examles include an insitu step of forming the seed polymer, case law holds “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
With respect to argument (B), first, it is noted that the features upon which applicant relies (i.e., storage stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the data of the specification and of the declaration filed on 8/2/2021 do not provide direct side-by-side comparisons to make clear that the differences in storage stability are due directly to the separate step of forming the polymer seed.  Therefore, nonobviousness has not been shown for the claimed process.  Specifically, the comparison between inventive example IE1 to comparative example CE1 and the comparison between Example 22 and comparative example 7 cannot show criticality for the process because the relative amounts of monomer, polysiloxane-polyalkylene oxide copolymer, and emulsifier are not the same.  Therefore, criticality is not shown for the claimed process.  Also, the comparison to comparative examples CE2 and CE3 does not establish unexpected results because Kehrloesser already requires the presence of a polyalkylene oxide-containing substance and exemplifies that the polyalkylene oxide-containing substance is polysiloxane-polyalkylene oxide copolymer.  Also, even if the showings successfully established criticality for the storage property, the data is not reasonably commensurate in scope with the scope of the claims because the monomers are not representative of those claimed.  Specifically, it has not been shown how acrylate and styrene monomers are representative of all monomers that are either nonionic, monoethylenically unsaturated monomer having a water solubility of ≤ 50 g/L at 20°C or a monoethylenically unsaturated monomer that is either a monomer containing an anionic or aninogenic group or a monomer that neutral but with a water solubility of > 50 g/L at 20°C.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn